Exhibit 32.2 CERTIFICATION OF PRINCIPAL FINANCIAL AND ACCOUNTING OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Yappn Corp. (the “Company”) on Form 10-K/A for the fiscal year ended May 31, 2013 as filed with the Securities and Exchange Commission on the date hereof (the ‘‘Report’’), I, Craig McCannell, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:April 7,2014 By: /s/ Craig McCannell Craig McCannell Chief Financial Officer (Principal Financial Officer and Accounting Officer)
